Citation Nr: 1644339	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a traumatic brain injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied entitlement to service connection for a low back disorder. 

Although the Veteran's low back claim was certified to the Board as a claim to reopen based on new and material evidence, the Board has interpreted the claim as one for entitlement to service connection.  See 38 C.F.R. § 3.156(b).  In an October 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for "low back pain" finding no evidence of a current disability.  In April 2009, the Veteran submitted evidence of a current disability.  In this regard, evidence included a 1999 MRI which demonstrated a large herniation of L5-S1 disk, a hemilaminectomy in May 2000, a diagnosis of degenerative disk disease at L5-L5 with a posterolateral fusion in May 2001.  As new and material evidence was received within one year of the October 2008 rating decision, the rating decision was not final.  In April 2012, the RO issued a rating decision which again denied the Veteran's claim, finding new and material evidence had not been submitted to "reopen" the claim.  The Veteran filed a timely Notice of Disagreement and perfected his appeal.

The Veteran had a hearing before the undersigned in Washington, DC in July 2016.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a low back disorder. 

Since the most recent February 2013 VA examination, the Veteran has provided additional testimony and medical evidence in support of his claim.  

During his July 2016 Board hearing, the Veteran provided an alternative theory of entitlement and additional reports of in-service injuries not yet considered by a VA examiner.  Specifically, he contends that his low back condition is secondary to his service-connected traumatic brain injury (TBI).  He testified that his TBI disability resulted in many falls throughout the years, including multiple falls between 1990 and 1994, due to balance problems and problems moving his lower extremities (partial paralysis).  The Veteran explained that he frequently reported that his legs gave way on active duty but there were only a few vague references which actually made it into recorded documents.  After his discharge he continued to have back pain.  He asserts that within six months of discharge from service he was given a low back X-ray from a private treating physician who found L4-L5 "disc spacing" and a herniated disc.  This report of a 1997 X-ray would indicate treatment from several years earlier than the current medical evidence of record (a 1999 MRI).  The undersigned held the record open for 60 days in order for the Veteran to submit additional evidence, to include a medical opinion from his private physician.

In August 2016, the Veteran requested an extension of time in order to provide a medical opinion.  As this matter is being remanded, the Veteran will be afforded additional time to submit such evidence.

On October 31, 2016, the Veteran submitted copies of X-ray spine films which he identified as films from 1997 of his low back.  However, the films contain no legible personal information, date or location.  It appears that the X-rays might have this information in the top right corner; however, the copy available on VBMS is illegible.  The cover page the Veteran submitted with the images states that there is a labeled CD attached which contains the images.  It is unclear whether the AOJ has the ability to print a legible copy of the films or whether supplemental information is required to associate a date and personal information with the images.   
In light of recent assertions and medical evidence, the Board finds a VA addendum opinion to address the nature and etiology of his low back condition is required on a direct and secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  In regard to the X-ray films submitted October 31, 2016, the AOJ should attempt to obtain the best possible copies (including legible identifying information) and associate them with the record.  If needed, contact the Veteran and provide him the opportunity to submit information which links the films to a date (1997 as asserted) and his personal information or sign any necessary Authorization and Release forms.  

2.  Inform the Veteran that he may submit a medical nexus opinion from Dr. Jenkins, or another provider, in support of his claim.

3.  Associate any updated VA treatment records beyond September 2016 with the claims file.  

4.  Thereafter, obtain an addendum opinion which addresses the etiology of the Veteran's low back disorder to include as secondary to his service-connected residuals of a TBI.  A new examination is not necessary unless determined to be so by the examiner.  

Based on a review of the record, the examiner should offer an opinion in response to the following questions regarding Veteran's current low back condition:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder is either: 

(a) related to the Veteran's military service (January 1988 to August 1996)?  The examiner should address the Veteran's contention that he injured his back in the December 1990 fall that caused his service-connected TBI, in a fall caused by his legs weakening as a result of his TBI in February 1991, and that he had other falls during his military service as a result of leg weakness from his TBI.  The examiner should also note the January 1994 complaint of back pain.

or 

(b) (1) caused by or (2) aggravated (worsened beyond the natural progression) by his service-connected TBI disability, including falls resulting from such disorder?  

The examiner(s) must provide a discussion of the rationale for all opinions rendered.  In doing so, the examiner should address the Veteran's lay contentions and consider the August 2010 letter from Dr. Williams, November 2011 letter from Dr. Jenkins, and the x-rays provided by the Veteran in October 2016 that he states are from the Southern Regional Hospital/Dr. Williams/Doctors Office LLC/Orthopedic Solution dated in 1997.  

5.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed necessary.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

